DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention group I, claims 1-16, in the reply filed on October 11, 2022 is acknowledged. Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention groups, there being no allowable generic or linking claim.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “a bridge electrode electrically connecting the opposite electrodes of the plurality of pixels disposed in two pixel areas among the plurality of pixel areas spaced apart from each other” in lines 11-13. The claim scope is not clear. For the purpose of examination, the above limitation is interpreted as “a bridge electrode electrically connecting the opposite electrodes of every two pixels disposed in corresponding two pixel areas among the plurality of pixel areas spaced apart from each other.” Claims 12-16 are rejected as they depend upon claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PG-Pub No.: 2016/0322595 A1, hereinafter, “Choi”).
Regarding claim 1, Choi discloses a display apparatus (see Choi, FIGs. 1-3) comprising:
a substrate (80, FIGs. 1 and 3) including:
a first display area (1+5, FIG. 1) including a first pixel area (P(1)), a second pixel area (P(5)) spaced apart from the first pixel area (P(1)), and a transmission area (T(5)); and
a second display area (2+6, FIG. 1) adjacent to the first display area (1+5, FIG. 1);
a first pixel (P(1) disposed on the first pixel area (P(1)) and including:
a first pixel electrode (210, ¶ [0078]);
a first opposite electrode (220, ¶ [0078]); and
a first intermediate layer (200, ¶ [0078]) disposed between the first pixel electrode (210) and the first opposite electrode (220, FIG. 3);
a second pixel (P(5)) disposed on the second pixel area (P(5)) and including:
a second pixel electrode (210);
a second opposite electrode (220); and
a second intermediate layer (200) disposed between the second pixel electrode (210) and the second opposite electrode (220); and
a bridge electrode (60, ¶ [0058]) electrically connecting the first opposite electrode (220(1)) to the second opposite electrode (220(5)),
wherein a thickness of the bridge electrode (60) varies in a direction from one of the first opposite electrode and the second opposite electrode toward the other one of the first opposite electrode and the second opposite electrode (FIG. 3; 60 has tapered ends with thickness variation).

Regarding claim 2, Choi discloses the display apparatus of claim 1, wherein a thickness of a portion of the bridge electrode (60) is greater than a thickness of another portion of the bridge electrode (FIG. 3; 60 has tapered ends).

Regarding claim 3, Choi discloses the display apparatus of claim 1, further comprising a pixel definition layer (230, FIG. 3) disposed on the first pixel electrode (210(1)) and the second pixel electrode (210(5)) and including a first opening and a second opening each exposing a center portion of each of the first pixel electrode (210(1) and the second pixel electrode (210(5)), wherein the bridge electrode (60) is disposed on the pixel definition layer (210(1), FIG. 3).

Regarding claim 4, Choi discloses the display apparatus of claim 1, wherein a thickness of a thickest portion (middle portion) of the bridge electrode (60) is substantially equal to the greater of a thickness of the first opposite electrode (210(1)) or a thickness of the second opposite electrode (210(5), FIG. 3).

Regarding claim 5, Choi discloses the display apparatus of claim 1, wherein the thickness of the bridge electrode (60) decreases gradually from a thickest portion of the bridge electrode to a thinnest portion of the bridge electrode (tapered ends, FIG. 3).

Regarding claim 6, Choi discloses the display apparatus of claim 1, wherein a light transmittance of the first display area (1+5) is different from a light transmittance of the second display area (2+6; the two area have both transmission area and pixel area, therefore, different transmittance, FIG. 1).

Regarding claim 8, Choi discloses the display apparatus of claim 1, further comprising a component (transistor) disposed in the first display area (1+5, FIG. 3).

Regarding claim 9, Choi discloses the display apparatus of claim 1, wherein the first opposite electrode (220(1)), the second opposite electrode (220(5)), and the bridge electrode (60) are integral with each other (FIG. 3).

Regarding claim 10, Choi discloses the display apparatus of claim 1, wherein the transmission area (T(5)) is disposed between the first opposite electrode (220(1)), the second opposite electrode (220(5)), and the bridge electrode (60, FIGs. 1 and 3).

Regarding claim 11, Choi discloses a display apparatus (see Choi, FIGs. 1-3) comprising:
a substrate (80, FIGs. 1 and 3) including:
a first display area (1+5, FIG. 1) including a plurality of pixel areas (P(1)+P(5)) spaced apart from each other, and a transmission area (T(5)); and
a second display area (2+6, FIG. 1) adjacent to the first display area (1+5, FIG. 1);
a pixel (P, FIG. 1) disposed on each of the plurality of pixel areas (P1(1)+P(5)) and including:
a pixel electrode (210, ¶ [0078]);
an opposite electrode (220, ¶ [0078]); and
an intermediate layer (200, ¶ [0078]) disposed between the pixel electrode (210) and the opposite electrode (220) of each of the plurality of pixels (P, FIG. 3); and
a bridge electrode (60, FIG. 3) electrically connecting the opposite electrodes (220) of the plurality of pixels (P(1)+P(5)) disposed in two pixel areas among the plurality of pixel areas spaced apart from each other (FIGs. 1 and 3),
wherein a thickness of the bridge electrode (60) varies between the opposite electrodes (220) electrically connected to each other by the bridge electrode (60 has tapered ends, FIG. 3).
Note: for the purpose of examination, “a bridge electrode electrically connecting the opposite electrodes of the plurality of pixels disposed in two pixel areas among the plurality of pixel areas spaced apart from each other” in lines 11-13 is interpreted as “a bridge electrode electrically connecting the opposite electrodes of every two pixels disposed in corresponding two pixel areas among the plurality of pixel areas spaced apart from each other.”

Regarding claim 12, Choi discloses the display apparatus of claim 11, wherein a thickest portion (middle portion) of the bridge electrode (60) is disposed between the opposite electrodes (220) electrically connected to each other by the bridge electrode (60, FIG. 3).
Regarding claim 13, Choi discloses the display apparatus of claim 11, wherein each of the opposite electrodes (220) is integral with the bridge electrode (60, FIG. 3).

Regarding claim 14, Choi discloses the display apparatus of claim 11, wherein the bridge electrode (60) electrically connects adjacent opposite electrodes (220) among the opposite electrodes of the plurality of pixels (P(1)+P(5), FIG. 3).

Regarding claim 15, Choi discloses the display apparatus of claim 11, further comprising a component (transistor) disposed in the first display area (1+5, FIG. 3).

Regarding claim 16, Choi discloses the display apparatus of claim 11, wherein a light transmittance of the first display area (1+5) is different from a light transmittance of the second display area (2+6; the two area have both transmission area and pixel area, therefore, different transmittance, FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US PG-Pub No.: 2016/0322595 A1, hereinafter, “Choi”), as applied to claim 1 above, and further in view of Chi et al. (US PG-Pub No.: 2020/0312832 A1, hereinafter, “Chi”).
Regarding claim 7, Choi discloses the display apparatus of claim 1.
Choi is silent regarding that a resolution of an image in the first display area is lower than a resolution of an image in the second display area.
Chi, however, discloses a display apparatus (see Chi, FIG. 1), wherein a resolution of an image in a first display area (middle) is lower than a resolution of an image in a second display area (outside area with more pixel density).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Choi’s second display area with more pixel density, as taught by Chi, in order to make full use of the space (Chi, ¶ [0023]). Accordingly, a resolution of an image in the first display area is lower than a resolution of an image in the second display area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


/XIA L CROSS/Primary Examiner, Art Unit 2892